Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on November 17, 2020 has been entered.
Claims 20, 21, 25 and 26 have been canceled.  Claims 17, 22-24 and 27 have been amended.
Claims 17, 18, 22-24 and 27-32 are pending in the present application.
Claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on October 10, 2019.
Accordingly, claims 17, 18, 22-24, 27 and 28 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed November 17, 2020 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed July 20, 2020 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 102
In the previous Office Action filed July 20, 2020, claims 17, 18, 20, 21 and 28 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlsen et al. (hereinafter, “Carlsen”) (Arthritis Rheum. 2013 May; 65(5): 1324-1334).  This rejection is moot against claims 20 and 21 in view of Applicant’s Amendment filed November 17, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of the new 35 U.S.C. 103 rejection detailed below: 


Claim Rejections - 35 USC § 103
In the previous Office Action filed July 20, 2020, claims 17, 18, 20, 21 and 28 were rejected under 35 U.S.C. 103 as being obvious over Cerdá-Olmedo et al. (hereinafter, “Cerdá-Olmedo”) (PLoS ONE 10(3): e0121903, 2015, pages 1-14).  This rejection is moot against claims 20 and 21 in view of Applicant’s Amendment filed November 17, This rejection is withdrawn against the remaining claims in view of the new 35 U.S.C. 103 rejection detailed below: 


Claim Rejections - 35 USC § 101
In the previous Office Action filed July 20, 2020, claims 17, 18 and 20-28 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  This rejection is moot against claims 20, 21, 25 and 26 in view of Applicant’s Amendment filed November 17, 2020 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action filed July 20, 2020. 


Response to Arguments
In response to this rejection, Applicants argue that under Step 2A, Prong Two of the 2019 USPTO Revised Guidance, the claims are directed to patent eligible subject matter since the abstract idea of the present invention has been integrated into a practical application.  Applicants point the Examiner to the 2019 USPTO Revised Guidance at Sections I and III.A.2. 
Applicants argue that here, like the “comparing step” in Example 40 of the USPTO guidance, the claim recites the combination of additional elements that provide a specific improvement over prior systems, and thus integrate any natural phenomenon or mental 
Applicants assert that they have discovered that the quality of target miRNA can be evaluated by measuring the abundance of specifically identified miRNA (i.e. “reference miRNA”) whose abundance changes depending on degradation of a nucleic acid sample contained in a body fluid sample. Applicants assert that by measuring and comparing the difference of a measured value of the abundance of one or more reference miRNAs of SEQ ID NOs: 1 to 12 in the body fluid sample against a predetermined threshold, the claimed methods enable evaluation of the quality of miRNA contained in a body fluid sample, which has been difficult by conventional methods. To that end, Applicants argue that since Claim 17 has been amended and enables accurate and simple evaluation of whether miRNA in a body fluid sample has a quality suitable for gene expression, the claimed methods provide a more accurate test for a disease. Applicants submit that achieving accuracy in testing by miRNA expression analysis constitutes an improvement in the technology of gene expression analysis and demonstrates integration of any natural correlation into a practical application.
Applicants argue that by specifying the particular methods for performing the “comparing step,” Claim 17 provides meaningful limits on the purported abstract idea. Applicants assert that Claim 1 of Example 40 recites the steps of comparing at least one of the collected traffic data to a predefined threshold, and collecting additional traffic data when the collected traffic data is greater than the predefined threshold. Applicants assert that similarly, Claim 17 compares against a “threshold” and then obtains a result of miRNA expression analysis on the body fluid sample when the differences or the ratios exceed 
Accordingly, Applicant respectfully submits that the claimed methods are eligible at least under Step 2A and submits that the claims are directed to patent eligible subject matter and requests withdrawal of the rejection under 35 USC §101.
Applicant’s arguments, assertions and submissions have been fully considered by the Examiner, but are not found persuasive because contrary to Applicant’s arguments, the abstract idea of the present invention has not been integrated into a practical application.  This is primarily due to the fact that Claim 17 does not actually detail how the quality of the miRNA is evaluated.  Claim 17 recites a “measuring step” and two “comparing steps” and ends with “obtaining a result of miRNA expression analysis on the body fluid sample when the difference(s) or the ratio(s) exceed(s) the threshold(s)”, however none of these steps actually point to the quality of miRNA being evaluated.  For further explanation, see 35 USC § 112 rejection below for indefiniteness. 
It should be noted that the present Specification discloses: 
In the judgment of the quality of miRNA, a threshold(s) to be used as a reference(s) to judge the quality may be set in advance for the difference(s) or the ratio(s) of the measured value(s) of the abundance(s) of the one or more reference miRNAs contained in each of the body fluid sample and the standard body fluid sample or the representative value thereof, and the quality (good or poor) may be judged based on whether the difference(s) or the ratio(s) exceed(s) the threshold(s).

However, judgement steps are not associated with the present claims.  It is very apparent that the present Specification associates any method of evaluating the quality of miRNA with a judging step, wherein said step judges the quality of the miRNA.  Again, such steps are noticeably absent from the claims as now amended. 
has not been integrated into a practical application.  Thus, it is maintained that the instant claims are not directed to patent eligible subject matter since the claims are directed to an abstract idea (as previously discussed).  Furthermore, the additional elements of the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and therefore do not provide a specific improvement over prior systems.  
When viewed as an ordered combination, the claimed limitations are directed to a judicial exception which is not patent-eligible.  Any additional element(s) does not provide a specific improvement over prior systems.  
For these reasons, there is no inventive concept in the claims, and thus they are ineligible.


Claim Rejections - 35 USC § 112
In the previous Office Action filed July 20, 2020, claims 17, 18, and 20-28 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This was a new matter rejection.  This rejection is moot against claims 20, 21, 25 and 26 in view of Applicant’s Amendment filed November 17, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed November 17, 2020.

In the previous Office Action filed July 20, 2020, claims 17, 18, and 20-28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is moot against claims 20, 21, 25 and 26 in view of Applicant’s Amendment filed November 17, 2020 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action filed July 20, 2020. 


Response to Arguments
In response to this rejection, Applicants argue that Claim 17 has been amended to remove language identified by this rejection.  This argument is not found persuasive because the issue is that Claim 18, in the preamble, recites, “The method according to claim 17, wherein the comparing step is a step of…”.  It should be noted that claim 17 recites two comparing steps: a first comparing step and a second comparing step.  It is unclear which comparing step claim 18 is actually referring to.  Clarification is required. 


Applicant’s Amendment filed November 17, 2020 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, 22-24, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The claims are drawn to a method of evaluating quality of miRNA derived from a body fluid sample, the method being carried out by a device for analysis of the expression level of miRNA and comprising: 
obtaining, with a device, a measured value(s) or a corrected measured value(s) of the abundance(s) of one or more reference miRNAs selected from miRNAs consisting of base sequences of SEQ ID NOs:1 to 12 in each of miRNA-containing RNA samples prepared from a body fluid sample and a standard body fluid sample; 
a first comparing step of comparing, with the device, the obtained value(s) of the abundance(s) of the one or more reference miRNAs in the body fluid sample or a 
a second comparing step of comparing, with the device, the difference(s) or the ratio(s) of the measured obtained value(s) of the abundance(s) of the one or more reference miRNAs or the representative value thereof with a threshold(s) predetermined as a criterion(criteria), wherein said difference(s) is/are calculated by subtracting the obtained value(s) of the abundance(s) in the standard body fluid sample or the representative value thereof from the obtained value(s) of the abundance(s) in the body fluid sample or the representative value thereof, or said ratio(s) is/are calculated by dividing the obtained value(s) of the abundance(s) in the body fluid sample or the representative value thereof by the obtained value(s) of the abundance(s) in the standard body fluid sample or the representative value thereof, and 
obtaining a result of miRNA expression analysis on the body fluid sample when the difference(s) or the ratio(s) exceed(s) the threshold(s).
The present Specification discloses at paragraph [0067]:
The comparing step is a step of comparing the measured value(s) of the abundance(s) of one or more reference miRNAs in the body fluid sample obtained in the measuring step or a representative value thereof to the measured value(s) of the abundance(s) of the one or more reference miRNA(s) in a standard body fluid sample or the representative value thereof, to obtain the difference(s) or the ratio(s) of the measured value(s) of the abundance(s) of the reference miRNA(s) or the representative value thereof between these samples. 


If Applicants believe the Specification supports “a first comparing step” and “a second comparing step”, the Examiner urges Applicant to point to, with particularity, where support can be found for the claims as now filed.  Otherwise, Applicant is required to cancel the new matter in reply to this Office Action.


******
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 22-24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because while the preamble recites, “A method of evaluating quality of miRNA derived from a body fluid sample”, the method step(s) concludes with, 
It should be noted that the present Specification discloses: 
In the judgment of the quality of miRNA, a threshold(s) to be used as a reference(s) to judge the quality may be set in advance for the difference(s) or the ratio(s) of the measured value(s) of the abundance(s) of the one or more reference miRNAs contained in each of the body fluid sample and the standard body fluid sample or the representative value thereof, and the quality (good or poor) may be judged based on whether the difference(s) or the ratio(s) exceed(s) the threshold(s).

However, judgement steps are not associated with the present claims.  It is very apparent that the present Specification associates any method of evaluating the quality of miRNA with a judging step, wherein said step judges the quality of the miRNA.  Again, such steps are noticeably absent from the claims as now amended. 
Claims 18, 22-24, 27 and 28 are included in this rejection due to their dependency therein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 17, 18, 22-24, 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over Cerdá-Olmedo et al. (PLoS ONE 10(3): e0121903, 2015, pages 1-14) (of record).  
The claims are as described above.  It is noted that, in this example, the Examiner is interpreting “a body fluid sample” as samples from fibromyalgia patients and “a standard body fluid sample” as control samples from healthy patients.   
It is noted that the present Specification teaches:
Using a "3D-Gene" human miRNA oligo chip (based on miRBase release 21), manufactured by Toray Industries, Inc., the following experiment was carried out

Cerdá-Olmedo is relevant and relied upon in its entirety and particularly teaches the identification of microRNA expression profiles for the diagnosis of fibromyalgia.  Specifically, Cerdá-Olmedo teach genome-wide expression profile of miRNAs was assessed in peripheral blood mononuclear cells of fibromyalgia patients using the human 
Cerdá-Olmedo teach the microarray average values after global normalization, wherein the ratio of the control average versus the fibromyalgia average is determined.  See Table 2, for example.  
Specifically, Table 2 teaches:
In order to validate the findings of the microarray analysis, we evaluated expression of the most discriminating miRNAs, which corresponded to hsa-miR-451a, hsa-miR-338-3p, hsa-miR-143-3p, hsa-miR-145-5p and hsa-miR-223-3p by an alternative assay: retrotranscription followed by real-time PCR amplification or RT-qPCR. As control we selected other miRNAs showing practically same average values: hsa-miR-1908-5p and hsa-miR-1260b (Table 2). We also selected in our analysis a miRNA showing an intermediate control/FM ratio value of almost 4-fold (hsa-miR-21-5p) to evaluate if it could be confirmed by RT-qPCR. 

As illustrated by box plotting, significant inhibition of miRNA levels between FM patients and controls could be appreciated for all miRNAs that had showed an average fold difference over 6 in microarray analysis. However, miRNAs with differences less than 4-fold did not appear significant by RT qPCR analysis, hsa-miR-21-5p included (Fig. 2 and S3 Table). Changes were considered significant when p value was <0.05.  It is noted that in Table S3, ΔCt increment in cycle threshold was measured.

Cerdá-Olmedo teach normalized data processing in which individual miRNAs were regarded as present if the corresponding microarray signals were more than [the mean + 2x standard deviation] of the blank spot signals of which the top and bottom 5% ranked by signal intensity were removed. Cerdá-Olmedo teach that once the miRNA was regarded as present, the miRNA signal was subtracted with the mean signal of the blank 
Cerdá-Olmedo also teach: 
Continuous data are expressed as means ± SD. Categorical variables are expressed in percentages and absolute values. Differences between the two groups were compared with the χ2 test or Fisher’s exact test for categorical variables, when necessary; for continuous data we used the Mann-Whitney U-test. To assess statistical dependence between quantitative variables we used the Spearman's rank correlation coefficient (rho). Differences between groups were considered significant if p < 0.05. Statistical analyses were performed with the SPSS package 13.0 (SPSS Inc, Chicago, IL, USA).

In this example, the computer program which carried out the normalization data processing is considered the device for analysis of the expression level of miRNA.
A method of evaluating miRNA derived from a body fluid sample was known before the effective filing date of the claimed invention as taught and suggested by Cerdá-Olmedo.  A measurement method of reference miRNAs was known and it was taught to measure said miRNAs in a body fluid sample and compare it to a control or standard body fluid sample before the effective filing date of the claimed invention.  Normalization or the comparison of expression levels to control levels, thereby removing differences between different biological fluid samples, leaving only differences due to disease was known in the prior at as taught by Cerdá-Olmedo. 
It would have been obvious for a person of ordinary skill in the art to devise the methods of Applicant’s claimed invention using the teachings and suggestions of the prior 
A person of ordinary skill in the art would have been motivated to devise the methods of Applicant’s claimed invention for the purpose of identifying changes in miRNA expression in patient samples as taught by Cerdá-Olmedo.   
A person of ordinary skill in the art would have expected success to devise the methods of Applicant’s claimed invention since Cerdá-Olmedo represents an exact blueprint of how to carry out such a method.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


******
Claims 17, 18, 22-24, 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over Carlsen et al. (Arthritis Rheum. 2013 May; 65(5): 1324-1334) (of record).
The claims are as described above.  It is noted that, in this example, the Examiner is interpreting “a body fluid sample” as samples from SLE patients and “a standard body fluid sample” as control samples from healthy patients.   
It should be noted that the present Specification discloses:
When the method is applied to expression analysis of a target miRNA(s) in a body fluid sample to perform evaluation of the quality of miRNA, a correction method using an external standard nucleic acid such as a spike control, which does not depend on the sample, is preferably used. 


Carlsen teach data handling and statistical analysis at Figure 1 and Supplementary Table 1 in which:
Average raw quantification cycle (Cq) values of >30 were removed from all data sets. Average Cq values of the duplicate analysis of each miRNA were then subtracted from the average Cq value of the 3 cel-miRNAs (synthetic spike controls) for that particular sample, yielding the ΔCq values used in further analyses. Thus, samples with high cycle values (low expression) have lower ΔCq values than samples with low cycle values (higher expression). All ΔCq values were then row-normalized to correct for variations in total input RNA. The average value of 26 miRNAs that were detected in all samples (miR-106a, miR-125a-3p, miR-132, miR-142–3p, miR-146a, miR-146b, miR-150, miR-155, miR-15a, miR-16, miR-17, miR-181b, miR-184, miR-196a, miR-203, miR-20a, miR-21, miR-221, miR-223, miR-24, miR-342–3p, miR-34a, miR-383, miR-409–3p, miR-638, miR-92a) was subtracted from all miRNA ΔCq values in each sample. These row normalized expression values were used for the statistical analyses. 

Expression graphs, receiver operating characteristic (ROC) curves, and ΔCq values were analyzed using GraphPad Prism version 5.04 software. Statistical significance between groups was determined by unpaired t-test, Mann-Whitney U test, or one-way analysis of variance, with Dunnett’s multiple comparison test as appropriate. P values less than 0.05 were considered significant. Correction for multiple testing was performed using false discovery rates (FDRs) (25). Correlations were evaluated by Spearman’s correlation analysis. For principal components analysis (PCA), the PASW Statistics 18 program (IBM SPSS) was used. Diagnostic accuracy was estimated by leave-one-out cross-validation. Diagnostic performance was evaluated using 2 × 2 contingency tables and Fisher’s exact test.

For the 4 top-performing miRNAs, we derived a risk probability score, p, by logistic regression using Stata version 11.2, where p = 1/(1/ex + 1) and x is the sum of input miRNA ΔCq values, each multiplied with specific coefficients. Unsupervised hierarchical clustering was performed with Partek Genomics Suite 6.6 with the default settings that use Euclidian distance with average linkage. Class 

In Carlsen Figure 1, values in the columns headed SLE and Controls are the geometric means of ratios. The fold change is the ratio of expression in patients with systemic lupus erythematosus (SLE) versus controls. All P values less than 0.05 are shown in yellow. The red highlighting indicates significant up-regulation, and the green highlighting indicates significant down-regulation.
In this example, the computer program which carried out the normalization data processing is considered the device for analysis of the expression level of miRNA.
A method of evaluating miRNA derived from a body fluid sample was known before the effective filing date of the claimed invention as taught and suggested by Carlsen.  A measurement method of reference miRNAs was known and it was taught to measure said miRNAs in a body fluid sample and compare it to a control or standard body fluid sample before the effective filing date of the claimed invention. Normalization or the comparison of expression levels to control levels, thereby removing differences between different biological fluid samples, leaving only differences due to disease was known in the prior at as taught by Carlsen.    
It would have been obvious for a person of ordinary skill in the art to devise the methods of Applicant’s claimed invention using the teachings and suggestions of the prior art of Carlsen.  The specific measurement step(s), the comparison step(s) and the evaluation step(s) thereof are only a routine choice based on the use of a specific miRNA as a reference.
A person of ordinary skill in the art would have been motivated to devise the 
A person of ordinary skill in the art would have expected success to devise the methods of Applicant’s claimed invention since Carlsen represents an exact blueprint of how to carry out such a method.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635